Exhibit 10.2

 

GUARANTEE

 

between

 

MEDICOR LTD

 

and

 

BIOSIL LIMITED

 

 

2005

 

 

THIS IS AN IMPORTANT DOCUMENT WHICH CONFERS LEGAL RIGHTS AND OBLIGATIONS ON THE
PARTIES TO IT. YOU SHOULD TAKE INDEPENDENT LEGAL ADVICE BEFORE SIGNING THIS
DOCUMENT AND SIGN ONLY IF YOU WANT TO BE LEGALLY BOUND BY ITS TERMS.

 

 

Brodies

15 Atholl Crescent

Edinburgh EH3 8HA

T: 0131 228 3777

F: 0131 228 3878

Ref: GSC.BIO2.22

 

--------------------------------------------------------------------------------


 

10 February 2005

 

GUARANTEE

 

between

 

1                                          MEDICOR LTD., a corporation
incorporated under the laws of the State of Delaware (corporation number
3327048) and having its principal executive offices at 4560 S.Decatur Blvd, Las
Vegas, Nevada 89103-5253, United States of America (“the Guarantor”); and

 

2                                          BIOSIL LIMITED (registered in the
Isle of Man under number 50222) whose registered office is at Global House, Isle
of Man Business Park, Douglas, Isle of Man, British Isles (“Biosil”).

 

NOW IT IS HEREBY AGREED as follows:-

 

1                                          In this Agreement

 

1.1                                 capitalised terms not otherwise defined
herein have the meanings ascribed to them in the Agreement.

 

1.2                                 Unless the context otherwise requires, the
following terms have the following meanings:

 

1.2.1                                           “the Agreement” means the
Supplier Novation and Amendment Agreement among Biosil, III, Aesthetics and
Hutchison dated of even date herewith;

 

1.2.2                                           “Guarantor’s Group” means the
Guarantor and any company (including, without limitation, Aesthetics or III)
that is from time to time (i) a holding company, (ii) a subsidiary, or (iii) a
subsidiary of a holding company, of the Guarantor and for these purposes the
expressions “holding company” and “subsidiary” have the meanings given to them
in the United Kingdom Companies Act 1985 (as amended);

 

1.2.3                                           “Guarantee Limitation Date”
means the date which falls immediately after the expiry of a period of 12
calendar months after the occurrence of the Approval Date;

 

1.2.4                                           “Hutchison” means Hutchison
International Inc., a corporation incorporated under the laws of the State of
Louisiana (corporation number 72-1324212) and having its principal place of
business at 7949 Jefferson Hwy, Suite E, Baton Rouge, Louisiana 70809, United
States of America;

 

1.2.5                                           “Aesthetics” means a corporation
incorporated under the laws of the Nevada (corporation number E0016512005-8) and
having its principal executive offices at 6000 S. Eastern Avenue, Suite 9D, Las
Vegas, Nevada 89119, United States of America; and

 

1.2.6                                           “III” means International
Integrated Incorporated, a corporation incorporated under the laws of the
British Virgin Islands and having its principal executive offices at 4560
S.Decatur Blvd, Las Vegas, Nevada 89103-5253, United States of America.

 

--------------------------------------------------------------------------------


 

2                                          In consideration of Biosil agreeing
to enter into the Agreement with Aesthetics and III, the Guarantor hereby
guarantees to Biosil for itself on demand (and subject only as herein provided,
undertakes as its direct and unconditional primary obligation), but, in so far
as it is applicable, subject to the provisions of Clause 4 hereof, in so far as
it is applicable, the due and punctual observance and performance of all the
obligations of Aesthetics and III arising under or pursuant to the Agreement
including, without prejudice to the foregoing generality, all payment
obligations.

 

3                                          The obligations of the Guarantor
hereunder shall not be discharged or affected in any way by any lack of, or
limit on, the power or authority of Aesthetics or III or any irregularity,
unenforceability or invalidity of any of the obligations of Aesthetics or III
hereby guaranteed, or by any time or other indulgence or concession being
granted to Aesthetics or III in respect of such guaranteed obligations (whether
or not the Guarantor has knowledge thereof or consents thereto) or any other
act, deed or matter of any description.

 

4                                          The guarantee obligations contained
in Clause 2 shall not apply to any obligations of Aesthetics and III arising
under or pursuant to the Agreement on or after the Guarantee Limitation Date but
the Guarantee shall remain in full force and effect as regards all obligations
of Aesthetics or III arising under or pursuant to the Agreement prior to the
Guarantee Limitation Date including, without prejudice to the foregoing
generality, all payment obligations.  The guarantee is in addition to and shall
not prejudice nor be prejudiced by any other guarantee, indemnity or other
security or right against the Guarantor or any third party which Biosil may have
for the due performance of such guaranteed obligations.

 

5                                          Biosil may without any consent from
the Guarantor and without affecting the liability of the Guarantor hereby hold
over, renew, modify or release any security or guarantee now or hereafter held
from or obligation of Aesthetics or III or any other person in respect of the
liabilities hereby guaranteed and compound with or alter, replace, extend or
renew the Agreement and the liability of the Guarantor hereunder shall continue
in full force and effect notwithstanding such act or event.

 

6                                          The Guarantor waives any right it may
have of requiring Biosil to proceed first against Aesthetics or III under the
Agreement.

 

7                                          Any settlement or discharge between
the Guarantor and Biosil shall be conditional upon any security or payment to
Biosil by Aesthetics or III or any other person not being invalidated, voided or
reduced (in whole or in part) by virtue of any provisions or enactments relating
to bankruptcy, insolvency, administration, moratorium periods, receivership or
liquidation for the time being in force and Biosil shall be entitled to recover
the value or amount of any such security or payment from the Guarantor
subsequently as if such settlement or discharge had not occurred.

 

8                                          If any obligations under this
Guarantee become due for performance by the Guarantor under this Guarantee
(including without prejudice to the foregoing generality all payment
obligations), the Guarantor shall not, so long as performance remains
outstanding by Aesthetics or III under the Agreement with respect to such
obligation, without Biosil’ prior written consent:

 

--------------------------------------------------------------------------------


 

8.1.1                                           in respect of any obligation
performed by it under this Guarantee (including, without limitation, any amount
paid by it under this Guarantee) seek to exercise any legal right or remedy
against Aesthetics or III including, without limitation, repayment by
subrogation, indemnity or otherwise; nor

 

8.1.2                                           claim payment of any other
moneys for the time being due to it by Aesthetics or III on any account
whatsoever or exercise any other right or remedy which it may have in respect
thereof; nor

 

8.1.3                                           in the event of the liquidation
or insolvency of Aesthetics or III, prove in competition with Biosil in respect
of any moneys owing to it by Aesthetics or III on any account whatsoever (but,
if so instructed by Biosil, the Guarantor shall so prove in accordance with such
instructions).

 

9                                          The Guarantor represents and warrants
to Biosil that it has the capacity, power and authority to enter into this
Guarantee and to perform its obligations thereunder and that the obligations of
the Guarantor under this Guarantee represent obligations on the Guarantor which
are legally binding and enforceable against the Guarantor in accordance with
their terms.

 

10                                    Biosil and the Guarantor each irrevocably
agree to submit to the non-exclusive jurisdiction of the Isle of Man courts over
any claim or matter arising under or in connection with this Agreement or the
legal relationships established by this Agreement.

 

11                                    Biosil and the Guarantor each irrevocably
consent to any process in any legal action or proceedings arising out of or in
connection with this Guarantee being served on it in accordance with the
provisions of the Agreement relating to service of notices.  The address and fax
number for the Guarantor for the purposes of applying the provisions of the
Agreement are as follows:

 

Address:  4560 South Decatur Boulevard, Suite 300, Las Vegas, Nevada 89013-5253
USA

 

For the attention of:  Chief Operating Officer/ Chief Executive Officer

 

Fax number:  +1 (702) 932 4561

 

or such other address or facsimile number as may be notified in writing from
time to time by the Guarantor to Biosil.

 

--------------------------------------------------------------------------------


 

Nothing contained in this Guarantee shall affect the right to serve process in
any other manner permitted by law:  IN WITNESS WHEREOF these presents have been
executed by the parties the day, month and year first before written:

 

EXECUTED AND DELIVERED by MEDICOR LTD acting by Theodore Robert Maloney, its
president and chief executive officer, and who subscribed this Agreement in the
presence of:

 

 

 

 

Witness signature

 

 

 

 

 

Witness name

 

President and CEO

 

 

 

Witness address

 

 

 

 

 

 

 

 

 

 

EXECUTED AND DELIVERED by BIOSIL LIMITED acting by John Alan Alsop, one of its
directors, and who subscribed this Agreement in the presence of:

 

 

 

 

 

Witness signature

 

 

 

 

 

Witness name

 

Director

 

 

 

Witness address

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------